Order entered February 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01763-CV

             CARDIOVASCULAR PROVIDER RESOURCES INC., Appellant

                                                V.

                           CHARLES GOTTLICH M.D., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-08894

                                            ORDER
       The Court GRANTS appellant’s December 18, 2014 motion to extend time to file its

reply brief. We ORDER the reply brief received on December 29, 2014 filed as of that date.

The appeal is at issue and will be set for submission in due course.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE